DETAILED ACTION
Claims 1-4 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0179286 (Horseman) in view of U.S. Patent Application Publication No. 2017/0157783 (Ogawa).


Claim 1:
The cited prior art describes a controller controlling an industrial machine, the controller comprising: (Horseman: “FIG. 1 is a diagram that illustrates an industrial plant environment (“industrial plant”) 100 in accordance with one or more embodiments. In the illustrated embodiment, the industrial plant 100 includes an integrated control and safety system (“ICSS”) 102, one or more industrial plant devices 104 and one or more personal intelligent PPE systems (“intelligent PPE systems”) 105 (e.g., including one or more PPE devices 106) communicatively coupled by way of an industrial plant communications network (“network”) 108.” Paragraph 0031; “The PCS 120 may control processes of the industrial plant 100. For example, the PCS 120 may monitor and control the operations of the industrial plant devices 104 to provide for the day-to-day operations of the industrial plant 100 under normal operating conditions.” Paragraph 0033)
a biometric information acquisition unit acquiring biometric information of a worker; (Horseman: “In some embodiments, the sensing devices integrated in an intelligent PPE system worn by a person are employed to collect safety data for the person, including personal health data and/or environmental data.” Paragraph 0026; “The personal health data may include biometric health data for the person, such as heart rate, body temperature, brain activity, stress level, physical exertion, blink rate, heart rate, sweat rate, body position and/or the like.” Paragraph 0027; “The intelligent PPE devices 106 can include PPE devices having safety sensors integrated therein, such as temperature sensors, EEG sensors, pressure sensors, GSR sensors, position sensors, image sensors, heart rate sensors, location sensors, wireless communication devices, and/or the like. An intelligent safety device 106 can be employed to collect safety data 130 for a person wearing the PPE device 106, including personal health data (“PHD”) 132 and/or environmental data (“ED”) 134 for the person 110.” Paragraph 0036)
an environmental information acquisition unit acquiring environmental information related to work environment of the worker; (Horseman: “In some embodiments, the sensing devices integrated in an intelligent PPE system worn by a person are employed to collect safety data for the person, including personal health data and/or environmental data.” Paragraph 0026; “The environmental data may include data regarding the environment surrounding the person, such as a geographic location of the person, a temperature at the location of the person, and information for devices proximate to the location of the person.” Paragraph 0027; “The intelligent PPE devices 106 can include PPE devices having safety sensors integrated therein, such as temperature sensors, EEG sensors, pressure sensors, GSR sensors, position sensors, image sensors, heart rate sensors, location sensors, wireless communication devices, and/or the like. An intelligent safety device 106 can be employed to collect safety data 130 for a person wearing the PPE device 106, including personal health data (“PHD”) 132 and/or environmental data (“ED”) 134 for the person 110.” Paragraph 0036)
a determination condition storage unit storing a safety level determination condition as a condition for determining a safety level of the worker in a plurality of steps on the basis of the biometric information and the environmental information; (Horseman: see example thresholds for various safety incidents as described in paragraph 0093 and as illustrated in figure 5; “In some embodiments determining whether a critical or moderate or minor safety incident has occurred includes the ISS 122 assessing the nature and/or frequency of a safety incident. A critical incident may be defined, for example, as a monitored condition being elevated above a threshold or elevated above 80% of the threshold for a given duration of time. Thus for example, if a heart rate threshold is set at 200 beats per minute and a duration is set to 10 minutes, then the ISS 122 may identify a safety incident as a critical safety incident in response to determining that the safety data 130 indicates that a person 110 has a heart rate above the threshold heart rate of 200 beats per minute or that the person 110 has a heart rate above 160 beats per minute for at least 10 minutes.” Paragraph 0093; “The method 500 can include determining whether a critical (or “red flag”) safety incident or moderate (or “yellow flag”) safety incident has occurred (blocks 504 and 506, respectively). In some embodiments, determining whether a safety incident has occurred includes the ISS 122 assessing the received safety data 130 to determine whether a safety incident has occurred at the industrial plant 100. The method 500 can include, in response to determining that no safety incident has occurred (or “white flag” conditions), continuing to monitor the safety data received from PPE devices (block 502). The method 500 can include, in response to determining that a safety incident has occurred, executing a corresponding response (blocks 510 and 512).” paragraph 0092; “In some embodiments, safety data for one or more persons in an industrial plant is collected from intelligent PPEs worn by the one or more persons, and various plant safety operations are undertaken based on the safety data collected. For example, if a critical safety incident (or “safety event”) for a particular portion of the industrial plant is determined from the safety data collected, the ICSS may take steps to shut down operations in that portion of the plant and provide corresponding alerts. In some embodiments, the ICSS for an industrial plant can include several different layers of control and monitoring, and different levels of response can be instituted based on the level of a safety incident.” Paragraph 0029)
a safety level determination unit determining the safety level of the worker according to the safety level determination condition stored in the determination condition storage unit on the basis of the biometric information acquired by the biometric information acquisition unit and the environmental information acquired by the environmental information acquisition unit; (Horseman: see the processing of the monitored safety data into white flag, yellow flag, or red flag conditions as described in paragraph 0092 and as illustrated in figure 5; “The method 500 can include determining whether a critical (or “red flag”) safety incident or moderate (or “yellow flag”) safety incident has occurred (blocks 504 and 506, respectively). In some embodiments, determining whether a safety incident has occurred includes the ISS 122 assessing the received safety data 130 to determine whether a safety incident has occurred at the industrial plant 100. The method 500 can include, in response to determining that no safety incident has occurred (or “white flag” conditions), continuing to monitor the safety data received from PPE devices (block 502). The method 500 can include, in response to determining that a safety incident has occurred, executing a corresponding response (blocks 510 and 512).” paragraph 0092; “In some embodiments, safety data for one or more persons in an industrial plant is collected from intelligent PPEs worn by the one or more persons, and various plant safety operations are undertaken based on the safety data collected. For example, if a critical safety incident (or “safety event”) for a particular portion of the industrial plant is determined from the safety data collected, the ICSS may take steps to shut down operations in that portion of the plant and provide corresponding alerts. In some embodiments, the ICSS for an industrial plant can include several different layers of control and monitoring, and different levels of response can be instituted based on the level of a safety incident.” Paragraph 0029)

Horseman does not explicitly describe predetermined restrictions as described below.  However, Ogawa teaches the predetermined restrictions as described below.  
a drive restriction unit continuing the operation of the industrial machine in a state of a predetermined restriction being applied to a driving unit of the industrial machine on the basis of the safety level determined by the safety level determination unit; and (see the safety level determination in Horseman and the restricted operation in Ogawa; Ogawa: “For example, a person who has a long operating experience period and a high degree of skill is considered to have a high safety skill level and thus is set to an “expert.” A person who has a short operating experience period and a low degree of skill is considered to have a low safety skill level and thus is set to a “beginner”. The robot safety monitoring unit 13 controls the operating speed of the robot arm 2 based on the discrimination results received from the safe distance monitoring unit 11 and the intermediate distance tag information monitoring unit 12 in consideration of safety.” Paragraph 0052; “Here, the “high speed” is an operating speed of the robot arm 2 that is prescribed in the control program, for example several m/s. On the other hand, in the case in which the person 14 is present within the range of the short distance (YES of S1), the operation of the robot arm 2 is paused in order to ensure the safety of the person 14 (S9).” Paragraph 0054; Horseman: see the processing of the monitored safety data into white flag, yellow flag, or red flag conditions as described in paragraph 0092 and as illustrated in figure 5; “The method 500 can include determining whether a critical (or “red flag”) safety incident or moderate (or “yellow flag”) safety incident has occurred (blocks 504 and 506, respectively). In some embodiments, determining whether a safety incident has occurred includes the ISS 122 assessing the received safety data 130 to determine whether a safety incident has occurred at the industrial plant 100. The method 500 can include, in response to determining that no safety incident has occurred (or “white flag” conditions), continuing to monitor the safety data received from PPE devices (block 502). The method 500 can include, in response to determining that a safety incident has occurred, executing a corresponding response (blocks 510 and 512).” paragraph 0092; “In some embodiments, safety data for one or more persons in an industrial plant is collected from intelligent PPEs worn by the one or more persons, and various plant safety operations are undertaken based on the safety data collected. For example, if a critical safety incident (or “safety event”) for a particular portion of the industrial plant is determined from the safety data collected, the ICSS may take steps to shut down operations in that portion of the plant and provide corresponding alerts. In some embodiments, the ICSS for an industrial plant can include several different layers of control and monitoring, and different levels of response can be instituted based on the level of a safety incident.” Paragraph 0029)
a safety function activation unit continuing the operation of the industrial machine in a state of a predetermined safety function being activated on the basis of the safety level determined by the safety level determination unit. (Horseman: “For example, if the ISS 122 determines that one or more employees are experiencing a health crisis in a portion of the industrial plant 100, such as one or more persons 110 experiencing a heart rate above the threshold heart rate of 200 beats per minute, the ISS 122 may initiate suspension of plant operations in that portion of the industrial plant 100, send a corresponding alert to the control room terminals of the control room system 150, send a corresponding alert to the superintendent computer terminal of the superintendent system 152 for presentation to the superintendent that is tasked with overseeing operation of the industrial plant 100, send a corresponding alert to the safety team computer terminals of the safety team system 154 for presentation to personnel of the safety team tasked with overseeing safety of the industrial plant 100, and/or send a corresponding alert to a manager computer terminal of the managerial system 156 associated with the manager for the person 110 for presentation to the manager of the person 110.” Paragraph 0093)
One of ordinary skill in the art would have recognized that applying the known technique of Horseman, namely, an industrial safety system using intelligent personal protective equipment, with the known techniques of Ogawa, namely, controlling a robot based on operator information, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Horseman to control the safety of an industrial system based on biometric and environmental data with the teachings of Ogawa to control the safety of a robot based on controller data would have been recognized by those of ordinary skill in the art as resulting in an improved safety control system (i.e., controlling various aspects of an industrial system based on biometric and environmental data of Horseman based on the teachings of controlling parts of a robot based on operator data in Ogawa).

Claim 2:
Horseman does not explicitly describe worker identification as described below.  However, Ogawa teaches the worker identification as described below.  
The cited prior art describes the controller according to claim 1, further comprising 
a worker identification unit acquiring the worker identification information of the worker, (Ogawa: “An information acquisition unit acquires, by a wirelessly transmitted signal, information necessary to acquire a safety skill level, which is stored in a recording medium possessed by the person;” paragraph 0009)
wherein the safety level determination condition is set for each of the identified workers. (Ogawa: “In the case in which the distance belongs to the intermediate distance and the safety skill level indicates an expert, the control device operates the robot main body without deceleration. In addition, in the case in which the distance belongs to the intermediate distance and the safety skill level indicates a beginner, the control device operates the robot main body in a decelerated state such that the person can take action to ensure his/her own safety. Furthermore, in the case in which the distance belongs to the intermediate distance and the safety skill level cannot be acquired, the control device stops the operation of the robot main body.” Paragraph 0010; “In the case in which a plurality of people are present within the range of the intermediate distance, if the medium position coordinate value corresponding to each person is acquired and any one of the safety skill levels thereof indicates a beginner, who has a low level, the robot main body is operated in a decelerated state. On the other hand, if a medium position coordinate value is not acquired for every person, which means that there is a person who does not possess a recording medium, the operation of the robot main body is paused.” Paragraph 0015)
Horseman and Ogawa are combinable for the same rationale as set forth above with respect to claim 1.

Claim 3:
Horseman does not explicitly describe worker identification as described below.  However, Ogawa teaches the worker identification as described below.  
The cited prior art describes the controller according to claim 1, further comprising 
a worker identification unit acquiring the worker identification information of the worker, (Ogawa: “An information acquisition unit acquires, by a wirelessly transmitted signal, information necessary to acquire a safety skill level, which is stored in a recording medium possessed by the person;” paragraph 0009)
wherein the safety level determination condition is set according to an attribute of the identified worker. (Ogawa: “In the case in which the distance belongs to the intermediate distance and the safety skill level indicates an expert, the control device operates the robot main body without deceleration. In addition, in the case in which the distance belongs to the intermediate distance and the safety skill level indicates a beginner, the control device operates the robot main body in a decelerated state such that the person can take action to ensure his/her own safety. Furthermore, in the case in which the distance belongs to the intermediate distance and the safety skill level cannot be acquired, the control device stops the operation of the robot main body.” Paragraph 0010; “In the case in which a plurality of people are present within the range of the intermediate distance, if the medium position coordinate value corresponding to each person is acquired and any one of the safety skill levels thereof indicates a beginner, who has a low level, the robot main body is operated in a decelerated state. On the other hand, if a medium position coordinate value is not acquired for every person, which means that there is a person who does not possess a recording medium, the operation of the robot main body is paused.” Paragraph 0015)
Horseman and Ogawa are combinable for the same rationale as set forth above with respect to claim 1.

Claim 4:
The cited prior art describes a control system configured by connecting a controller controlling an industrial machine and a computer via a network, the control system comprising:  : (Horseman: “FIG. 1 is a diagram that illustrates an industrial plant environment (“industrial plant”) 100 in accordance with one or more embodiments. In the illustrated embodiment, the industrial plant 100 includes an integrated control and safety system (“ICSS”) 102, one or more industrial plant devices 104 and one or more personal intelligent PPE systems (“intelligent PPE systems”) 105 (e.g., including one or more PPE devices 106) communicatively coupled by way of an industrial plant communications network (“network”) 108.” Paragraph 0031; “The PCS 120 may control processes of the industrial plant 100. For example, the PCS 120 may monitor and control the operations of the industrial plant devices 104 to provide for the day-to-day operations of the industrial plant 100 under normal operating conditions.” Paragraph 0033)
a biometric information acquisition unit acquiring biometric information of a worker; (Horseman: “In some embodiments, the sensing devices integrated in an intelligent PPE system worn by a person are employed to collect safety data for the person, including personal health data and/or environmental data.” Paragraph 0026; “The personal health data may include biometric health data for the person, such as heart rate, body temperature, brain activity, stress level, physical exertion, blink rate, heart rate, sweat rate, body position and/or the like.” Paragraph 0027; “The intelligent PPE devices 106 can include PPE devices having safety sensors integrated therein, such as temperature sensors, EEG sensors, pressure sensors, GSR sensors, position sensors, image sensors, heart rate sensors, location sensors, wireless communication devices, and/or the like. An intelligent safety device 106 can be employed to collect safety data 130 for a person wearing the PPE device 106, including personal health data (“PHD”) 132 and/or environmental data (“ED”) 134 for the person 110.” Paragraph 0036)
an environmental information acquisition unit acquiring environmental information related to work environment of the worker; (Horseman: “In some embodiments, the sensing devices integrated in an intelligent PPE system worn by a person are employed to collect safety data for the person, including personal health data and/or environmental data.” Paragraph 0026; “The environmental data may include data regarding the environment surrounding the person, such as a geographic location of the person, a temperature at the location of the person, and information for devices proximate to the location of the person.” Paragraph 0027; “The intelligent PPE devices 106 can include PPE devices having safety sensors integrated therein, such as temperature sensors, EEG sensors, pressure sensors, GSR sensors, position sensors, image sensors, heart rate sensors, location sensors, wireless communication devices, and/or the like. An intelligent safety device 106 can be employed to collect safety data 130 for a person wearing the PPE device 106, including personal health data (“PHD”) 132 and/or environmental data (“ED”) 134 for the person 110.” Paragraph 0036)
a determination condition storage unit storing a safety level determination condition as a condition for determining a safety level of the worker on the basis of the biometric information and the environmental information; (Horseman: see example thresholds for various safety incidents as described in paragraph 0093 and as illustrated in figure 5; “In some embodiments determining whether a critical or moderate or minor safety incident has occurred includes the ISS 122 assessing the nature and/or frequency of a safety incident. A critical incident may be defined, for example, as a monitored condition being elevated above a threshold or elevated above 80% of the threshold for a given duration of time. Thus for example, if a heart rate threshold is set at 200 beats per minute and a duration is set to 10 minutes, then the ISS 122 may identify a safety incident as a critical safety incident in response to determining that the safety data 130 indicates that a person 110 has a heart rate above the threshold heart rate of 200 beats per minute or that the person 110 has a heart rate above 160 beats per minute for at least 10 minutes.” Paragraph 0093; “The method 500 can include determining whether a critical (or “red flag”) safety incident or moderate (or “yellow flag”) safety incident has occurred (blocks 504 and 506, respectively). In some embodiments, determining whether a safety incident has occurred includes the ISS 122 assessing the received safety data 130 to determine whether a safety incident has occurred at the industrial plant 100. The method 500 can include, in response to determining that no safety incident has occurred (or “white flag” conditions), continuing to monitor the safety data received from PPE devices (block 502). The method 500 can include, in response to determining that a safety incident has occurred, executing a corresponding response (blocks 510 and 512).” paragraph 0092; “In some embodiments, safety data for one or more persons in an industrial plant is collected from intelligent PPEs worn by the one or more persons, and various plant safety operations are undertaken based on the safety data collected. For example, if a critical safety incident (or “safety event”) for a particular portion of the industrial plant is determined from the safety data collected, the ICSS may take steps to shut down operations in that portion of the plant and provide corresponding alerts. In some embodiments, the ICSS for an industrial plant can include several different layers of control and monitoring, and different levels of response can be instituted based on the level of a safety incident.” Paragraph 0029)
a safety level determination unit determining the safety level of the worker according to the safety level determination condition stored in the determination condition storage unit on the basis of the biometric information acquired by the biometric information acquisition unit and the environmental information acquired by the environmental information acquisition unit; (Horseman: see the processing of the monitored safety data into white flag, yellow flag, or red flag conditions as described in paragraph 0092 and as illustrated in figure 5; “The method 500 can include determining whether a critical (or “red flag”) safety incident or moderate (or “yellow flag”) safety incident has occurred (blocks 504 and 506, respectively). In some embodiments, determining whether a safety incident has occurred includes the ISS 122 assessing the received safety data 130 to determine whether a safety incident has occurred at the industrial plant 100. The method 500 can include, in response to determining that no safety incident has occurred (or “white flag” conditions), continuing to monitor the safety data received from PPE devices (block 502). The method 500 can include, in response to determining that a safety incident has occurred, executing a corresponding response (blocks 510 and 512).” paragraph 0092; “In some embodiments, safety data for one or more persons in an industrial plant is collected from intelligent PPEs worn by the one or more persons, and various plant safety operations are undertaken based on the safety data collected. For example, if a critical safety incident (or “safety event”) for a particular portion of the industrial plant is determined from the safety data collected, the ICSS may take steps to shut down operations in that portion of the plant and provide corresponding alerts. In some embodiments, the ICSS for an industrial plant can include several different layers of control and monitoring, and different levels of response can be instituted based on the level of a safety incident.” Paragraph 0029)

Horseman does not explicitly describe predetermined restrictions as described below.  However, Ogawa teaches the predetermined restrictions as described below.  
a drive restriction unit continuing the operation of the industrial machine in a state of a predetermined restriction being applied to a driving unit of the industrial machine on the basis of the safety level determined by the safety level determination unit; and (see the safety level determination in Horseman and the restricted operation in Ogawa; Ogawa: “For example, a person who has a long operating experience period and a high degree of skill is considered to have a high safety skill level and thus is set to an “expert.” A person who has a short operating experience period and a low degree of skill is considered to have a low safety skill level and thus is set to a “beginner”. The robot safety monitoring unit 13 controls the operating speed of the robot arm 2 based on the discrimination results received from the safe distance monitoring unit 11 and the intermediate distance tag information monitoring unit 12 in consideration of safety.” Paragraph 0052; “Here, the “high speed” is an operating speed of the robot arm 2 that is prescribed in the control program, for example several m/s. On the other hand, in the case in which the person 14 is present within the range of the short distance (YES of S1), the operation of the robot arm 2 is paused in order to ensure the safety of the person 14 (S9).” Paragraph 0054; Horseman: see the processing of the monitored safety data into white flag, yellow flag, or red flag conditions as described in paragraph 0092 and as illustrated in figure 5; “The method 500 can include determining whether a critical (or “red flag”) safety incident or moderate (or “yellow flag”) safety incident has occurred (blocks 504 and 506, respectively). In some embodiments, determining whether a safety incident has occurred includes the ISS 122 assessing the received safety data 130 to determine whether a safety incident has occurred at the industrial plant 100. The method 500 can include, in response to determining that no safety incident has occurred (or “white flag” conditions), continuing to monitor the safety data received from PPE devices (block 502). The method 500 can include, in response to determining that a safety incident has occurred, executing a corresponding response (blocks 510 and 512).” paragraph 0092; “In some embodiments, safety data for one or more persons in an industrial plant is collected from intelligent PPEs worn by the one or more persons, and various plant safety operations are undertaken based on the safety data collected. For example, if a critical safety incident (or “safety event”) for a particular portion of the industrial plant is determined from the safety data collected, the ICSS may take steps to shut down operations in that portion of the plant and provide corresponding alerts. In some embodiments, the ICSS for an industrial plant can include several different layers of control and monitoring, and different levels of response can be instituted based on the level of a safety incident.” Paragraph 0029)
a safety function activation unit continuing the operation of the industrial machine in a state of a predetermined safety function being activated on the basis of the safety level determined by the safety level determination unit. (Horseman: “For example, if the ISS 122 determines that one or more employees are experiencing a health crisis in a portion of the industrial plant 100, such as one or more persons 110 experiencing a heart rate above the threshold heart rate of 200 beats per minute, the ISS 122 may initiate suspension of plant operations in that portion of the industrial plant 100, send a corresponding alert to the control room terminals of the control room system 150, send a corresponding alert to the superintendent computer terminal of the superintendent system 152 for presentation to the superintendent that is tasked with overseeing operation of the industrial plant 100, send a corresponding alert to the safety team computer terminals of the safety team system 154 for presentation to personnel of the safety team tasked with overseeing safety of the industrial plant 100, and/or send a corresponding alert to a manager computer terminal of the managerial system 156 associated with the manager for the person 110 for presentation to the manager of the person 110.” Paragraph 0093)
Horseman and Ogawa are combinable for the same rationale as set forth above with respect to claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
P. Li, R. Meziane, M. J. -. Otis, H. Ezzaidi and P. Cardou, "A Smart Safety Helmet using IMU and EEG sensors for worker fatigue detection," 2014 IEEE International Symposium on Robotic and Sensors Environments (ROSE) Proceedings, 2014, pp. 55-60, doi: 10.1109/ROSE.2014.6952983 describes a smart safety helmet to track user barometric data to determine fatigue levels for estimating risk level of accident in an industrial facility. 
U.S. Patent Application Publication No. 2017/0255193 describes determining a safety condition for a construction site based on construction device location data and worker location data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher E. Everett/Primary Examiner, Art Unit 2116